            Case 1:19-cv-03354-VM Document 1 Filed 04/15/19 Page 1 of 17



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


MO-KAN IRON WORKERS PENSION FUND,                       Case No. __________________
Individually and on Behalf of All Others
Similarly Situated,
                                                        CLASS ACTION COMPLAINT
                             Plaintiff,                 FOR VIOLATIONS OF FEDERAL
                                                        SECURITIES LAWS
       v.

TELIGENT, INC. and JASON GRENFELL-                      DEMAND FOR JURY TRIAL
GARDNER,

                             Defendants.


       Plaintiff Mo-Kan Iron Workers Pension Fund (“Mo-Kan” or “Plaintiff”), individually and

on behalf of all others similarly situated, by Plaintiff’s undersigned attorneys for Plaintiff’s

Complaint against Defendants Teligent, Inc. (“Teligent” or the “Company”) and Jason Grenfell-

Gardner (“Grenfell-Gardner”) (collectively, “Defendants”), alleges the following based upon

personal knowledge, as to Plaintiff and Plaintiff’s own acts, and upon information and belief, as

to all other matters, based on the investigation conducted by and through Plaintiff’s attorneys,

which included, among other things, a review of Teligent’s press releases, Securities and Exchange

Commission (“SEC”) filings, analyst reports, media reports, and other publicly disclosed reports

and information about the Defendants. Plaintiff believes that substantial additional evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity for discovery.

                        NATURE AND SUMMARY OF THE ACTION

       1.      This is a securities class action on behalf of Plaintiff and all other persons or entities,

except for Defendants, who purchased or otherwise acquired Teligent common stock between May

2, 2017 and November 7, 2017, inclusive (the “Class Period”). This action is brought on behalf

of the Class (defined below) for violations of §§10(b) and 20(a) of the Securities Exchange Act of
            Case 1:19-cv-03354-VM Document 1 Filed 04/15/19 Page 2 of 17



1934 (the “Exchange Act”), 15 U.S.C. §§78j(b) and 78t(a), and Rule 10b-5 promulgated

thereunder by the SEC, 17 C.F.R. §240.10b-5.

       2.      Teligent is a company incorporated under the laws of the province of Delaware and

is headquartered in Buena, New Jersey. Teligent’s common stock trades on the NASDAQ under

the symbol “TLGT.”

       3.      Teligent is a specialty generic pharmaceutical company.

       4.      Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business, operational, and compliance policies. Specifically,

Defendants made false and/or misleading statements regarding, and/or failed to disclose, product

non-conformities in research and development (“R&D”) and non-compliance with applicable

regulations.

       5.      The Company continued to mislead investors until November 6, 2017, when the

truth began to emerge. That day, after the market closed, Teligent issued a press release disclosing

its third quarter 2017 (“Q3 2017”) results, which exposed the depths of Teligent’s R&D,

production, and legal issues. According to the press release and Form 10-Q filed shortly thereafter

on November 9, 2017 (“Q3 2017 10-Q”), total revenue fell to $13.7 million, a 15.4% drop from

the prior year’s Q3 revenue of $16.2 million. The Company’s revenue was also off 25.5% from

its second quarter 2017 revenue of $18.4 million.

       6.      On this news Teligent’s share price fell $2.29 on November 7, 2017.

       7.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.




                                                 2
             Case 1:19-cv-03354-VM Document 1 Filed 04/15/19 Page 3 of 17



                                  JURISDICTION AND VENUE

        8.      The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC

(17 C.F.R. §240.10b-5).

        9.      This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §1331 and §27 of the Exchange Act (15 U.S.C. §78aa).

        10.     Venue is proper in this District pursuant to §27 of the Exchange Act and 28 U.S.C.

§1391(b). Defendants’ false and misleading statements and omissions were disseminated in this

District. Teligent’s common stock is listed on the NASDAQ, a national securities exchange.

Therefore, the alleged illegal conduct was carried out, in part, in this judicial District.

        11.     In connection with the acts, conduct, and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including, but not limited to, the U.S. mail, interstate telephone communications, and facilities of

the national securities exchange.

                                              PARTIES

        12.     As set forth in the attached Certification, Plaintiff Mo-Kan acquired Teligent

common stock at artificially inflated prices during the Class Period and was damaged due to the

federal securities violations and related misstatements alleged herein.

        13.     Defendant Teligent is incorporated in Delaware, with headquarters located in

Buena, New Jersey. Teligent common stock trades on the NASDAQ under the ticker symbol

“TLGT.”

        14.     Defendant Grenfell-Gardner has served at all relevant times as the Company’s

President and Chief Executive Officer (“CEO”).




                                                   3
            Case 1:19-cv-03354-VM Document 1 Filed 04/15/19 Page 4 of 17



                              SUBSTANTIVE ALLEGATIONS

        Materially False and Misleading Statements Issued During the Class Period

       15.     Teligent researches, develops, produces, supplies, and sells generic pharmaceutical

products.

       16.     On May 2, 2017, Teligent filed a Form 8-K with the SEC (the “May 2017 8-K”)

that highlighted the Company’s revenue growth in the first quarter of of 2017. On the earnings

call following the May 2017 8-K’s release, Grenfell-Gardner stated that “[t]his growth has been

driven by a combination of new product launches and competitive supply chain dynamics to which

Teligent has been able to respond effectively.” Then, in discussing “what comes next[,]” Grenfell-

Gardner took his praise of Teligent’s supposedly well-run R&D-approval-production-launch

process one step further:

       Over the coming quarter, our team is focused on delivering products in the existing
       product pipeline, responding to FDA [Food and Drug Administration] and Health
       Canada inquiries and preparing for the final submissions for 2017. This is the
       crunch period of GDUFA [Generic Drug User Fee Amendments] Year 5 and Year
       4 overlap for FDA submissions. And we are committed to upholding our
       responsibilities with respect to the FDA to ensure the timely processing of our
       applications.

       I would point out that the two approvals that we received in this past quarter were
       great examples of the benefit of this discipline. With one application approved at
       18 months and the other at just over 14 months. To the extent that we can replicate
       these timely approvals with our current investments in R&D, we will continue to
       deliver value in the form of the return on these investments as we launch products
       to the market. We have 33 ANDAs [Abbreviated New Drug Applications] on file
       with the FDA today that represent a total addressable market of approximately $2
       billion[.]

       17.     The forgoing was false and misleading because Defendants failed to disclose

product non-conformities in R&D and non-compliance with applicable regulations.

       18.     On November 6, 2017, the truth came to light when Teligent filed a Form 8-K with

the SEC (the “November 2017 8-K”) disclosing disappointing Q3 2017 earnings. Total revenue



                                                4
             Case 1:19-cv-03354-VM Document 1 Filed 04/15/19 Page 5 of 17



fell to $13.7 million from the previous quarter’s $18.4 million, a 25.5% drop, and from Q3 2016’s

$16.2 million, a 15.4% drop.

        19.      Teligent’s press release quotes Grenfell-Gardner attributing the drop in revenue to

FDA approval delays and competition: ‘“This third quarter has been challenging for Teligent.

These results and our revised outlook for the remainder of the year, are a result of the knock-on

effect of ANDA approval delays and increased competition in one of our largest products[.]’”

        20.      On the earnings call following the release of the November 2017 8-K, Grenfell-

Gardner stated that the Company experienced and addressed undefined manufacturing issues:

        New product launches during the quarter certainly helped to mitigate some of the
        economic impact of the Lidocaine volume declines. However, new launches do
        take time to ramp up.

        In addition, our team faced manufacturing challenges, for instance related to an
        excipient in a high-volume product that was being provided to us with particles that
        had the potential to adulterate our finished goods. The team spent a significant
        amount of effort in resolving these challenges, which they now have. However, the
        engineering expenses related to the fix contributed to lower-than-anticipated
        margins in the quarter. These activities combined with lower lidocaine sales
        resulted in margins below our expectations.

                                       NO SAFE HARBOR

        21.      Teligent’s “Safe Harbor” warnings accompanying its reportedly forward-looking

statements (“FLS”) issued during the Class Period were ineffective to shield those statements from

liability.    Because most of the false and misleading statements related to existing facts or

conditions, the Safe Harbor has no applicability. To the extent that known trends should have been

included in the Company’s financial reports prepared in accordance with Generally Accepted

Accounting Principles (“GAAP”), they are excluded from the protection of the statutory Safe

Harbor. 15 U.S.C. §78u-5(b)(2)(A).

        22.      The Defendants are also liable for any false or misleading FLS pleaded because, at

the time each FLS was made, the speaker knew the FLS was false or misleading and the FLS was


                                                  5
           Case 1:19-cv-03354-VM Document 1 Filed 04/15/19 Page 6 of 17



authorized and/or approved by an executive officer and/or director of Teligent who knew that the

FLS was false. In addition, the FLS was contradicted by existing, undisclosed material facts that

were required to be disclosed, so that the FLS would not be misleading. Finally, most of the

purported “Safe Harbor” warnings were themselves misleading because they warned of “risks”

that had already materialized or failed to provide any meaningful disclosures of the relevant risks.

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS

       23.     Plaintiff brings this action as a class action pursuant to Rules 23(a) and (b)(3) of

the Federal Rules of Civil Procedure on behalf of a Class consisting of all those who purchased or

otherwise acquired Teligent securities on U.S. exchanges during the Class Period and were

damaged upon the revelation of the alleged truth (the “Class”). Excluded from the Class are:

Defendants herein; the officers and directors of the Company, at all relevant times; members of

Defendants’ immediate families and their legal representatives, heirs, successors, or assigns; and

any entity in which Defendants have or had a controlling interest.

       24.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Teligent common stock was actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time, and

can only be ascertained through appropriate discovery, Plaintiff believes that there are thousands

of members in the proposed Class. The members of the proposed Class may be identified from

records maintained by the Company or its transfer agent and may be notified of the pendency of

this action by mail, using customary forms of notice that are commonly used in securities class

actions.

       25.     Plaintiff’s claims are typical of the claims of the members of the Class, as all

members of the Class are similarly affected by Defendants’ wrongful conduct.




                                                 6
          Case 1:19-cv-03354-VM Document 1 Filed 04/15/19 Page 7 of 17



       26.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class action and securities litigation.

Plaintiff has no interest, antagonism, or conflict with the members of the Class.

       27.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

               a.        whether the federal securities laws were violated by Defendants’ acts as

       alleged herein;

               b.        whether statements made by Defendants to the investing public during the

       Class Period misrepresented material facts about the business, operations, and management

       of Teligent;

               c.        whether Defendant Grenfell-Gardner caused Teligent to issue false and

       misleading financial statements during the Class Period;

               d.        whether Defendants acted knowingly or recklessly in issuing false and

       misleading financial statements;

               e.        whether the prices of Teligent common stock during the Class Period were

       artificially inflated because of Defendants’ conduct complained of herein; and

               f.        whether the members of the Class have sustained damages and, if so, what

       is the proper measure of damages.

       28.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy, since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually redress




                                                 7
            Case 1:19-cv-03354-VM Document 1 Filed 04/15/19 Page 8 of 17



the wrongs done to them. There will be no difficulty in the management of this action as a class

action.

          29.    Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

on-the-market doctrine in that:

                 a.      Defendants made public misrepresentations and/or failed to disclose

          material facts during the Class Period;

                 b.      the omissions and misrepresentations were material;

                 c.      Teligent common stock is traded in an efficient market;

                 d.      the Company’s shares were liquid and traded with moderate to heavy

          volume during the Class Period;

                 e.      the Company traded on the NASDAQ and was covered by multiple

          analysts;

                 f.      the misrepresentations and omissions alleged would tend to induce a

          reasonable investor to misjudge the value of the Company’s securities; and

                 g.      Plaintiff and members of the Class purchased, acquired, and/or sold

          Teligent common stock between the time Defendants failed to disclose or misrepresented

          material facts and the time the true facts were disclosed, without knowledge of the omitted

          or misrepresented facts.

          30.    Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

          31.    Alternatively, Plaintiff and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of Utah v. United States,




                                                    8
           Case 1:19-cv-03354-VM Document 1 Filed 04/15/19 Page 9 of 17



406 U.S. 128 (1972), as Defendants omitted material information in their Class Period statements

in violation of a duty to disclose such information, as detailed above.

                                           COUNT I
                          Violations of §10(b) of the Exchange Act and
                             Rule 10b-5 Promulgated Thereunder
                                     Against All Defendants

        32.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        33.     This Count is asserted against all Defendants and based upon violations of §10(b)

of the Exchange Act, 15 U.S.C. §78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        34.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy, and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices, and courses of business that operated as fraud and deceit upon Plaintiff and the other

members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances under

which they were made, not misleading; and employed devices, schemes, and artifices to defraud

in connection with the purchase and sale of securities. Such scheme was intended to, and,

throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and the other

members of the Class, as alleged herein; (ii) artificially inflate and maintain the market price of

Teligent common stock; and (iii) cause Plaintiff and the other members of the Class to purchase,

or otherwise acquire, Teligent common stock and options at artificially inflated prices. In

furtherance of this unlawful scheme, plan, and course of conduct, Defendants took the actions set

forth herein.

        35.     Pursuant to the above plan, scheme, conspiracy, and course of conduct, Defendants

participated directly or indirectly in the preparation and/or issuance of the quarterly and annual



                                                  9
          Case 1:19-cv-03354-VM Document 1 Filed 04/15/19 Page 10 of 17



reports, SEC filings, press releases, and other statements and documents described above,

including statements made to securities analysts and the media, that were designed to influence

the market for Teligent common stock. Such reports, filings, releases, and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about Teligent’s ability to timely bring products to market.

       36.     By virtue of their positions at Teligent, Defendants had actual knowledge of the

materially false and misleading statements and material omissions alleged herein and intended

thereby to deceive Plaintiff and the other members of the Class, or in the alternative, Defendants

acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose

such facts as would reveal the materially false and misleading nature of the statements made,

although such facts were readily available to Defendants. Said acts and omissions of Defendants

were committed willfully or with reckless disregard for the truth. In addition, each Defendant

knew or recklessly disregarded that material facts were being misrepresented or omitted, as

described above.

       37.     Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior manager and

director of Teligent, Grenfell-Gardner had knowledge of the details of Teligent’s internal affairs.

       38.     Grenfell-Gardner is liable both directly and indirectly for the wrongs complained

of herein. Because of his position of control and authority, Grenfell-Gardner was able to, and did,

directly or indirectly, control the content of the statements of Teligent. As an officer and director

of a publicly held company, Grenfell-Gardner had a duty to disseminate timely, accurate, and

truthful information with respect to Teligent’s businesses, operations, future financial condition,

and future prospects. As a result of the dissemination of the aforementioned false and misleading




                                                 10
          Case 1:19-cv-03354-VM Document 1 Filed 04/15/19 Page 11 of 17



reports, releases, and public statements, the market price of Teligent common stock was artificially

inflated throughout the Class Period. In ignorance of the adverse facts concerning Teligent’s

business and financial condition, which were concealed by Defendants, Plaintiff and the other

members of the Class purchased or otherwise acquired Teligent common stock at artificially

inflated prices and relied upon the price of the securities, integrity of the market for the securities,

and/or statements disseminated by Defendants and were damaged thereby.

       39.     During the Class Period, Teligent common stock was traded on an active and

efficient market. Plaintiff and the other members of the Class, relying on the materially false and

misleading statements described herein, which Defendants made, issued, or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of Teligent common stock at prices artificially inflated by Defendants’ wrongful conduct. Had

Plaintiff and the other members of the Class known the truth, they would not have purchased or

otherwise acquired said securities, or would not have purchased or otherwise acquired them at the

inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff and the

Class, the true value of Teligent common stock was substantially lower than the prices paid by

Plaintiff and the other members of the Class. The market price of Teligent common stock declined

sharply upon public disclosure of the facts alleged herein to the injury of Plaintiff and Class

members.

       40.     By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated §10(b) of the Exchange Act and Rule 10b-5 promulgated

thereunder.

       41.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases,




                                                  11
          Case 1:19-cv-03354-VM Document 1 Filed 04/15/19 Page 12 of 17



acquisitions, and sales of Teligent common stock during the Class Period upon the disclosure that

the Company had disseminated to the public information about its ability to adequately research,

develop, obtain approval for, and launch products that was materially misleading.

                                           COUNT II
                            Violations of §20(a) of the Exchange Act
                             Against Defendant Grenfell-Gardner

        42.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        43.     This Count is asserted against Defendant Grenfell-Gardner and based upon

violations of §20(a) of the Exchange Act, 15 U.S.C. §78(t)(a).

        44.     During the Class Period, Grenfell-Gardner participated in the operation and

management of Teligent and conducted and participated, directly and indirectly, in the conduct of

Teligent’s business affairs. Because of his senior position as the Company’s President and CEO,

he knew the adverse non-public information alleged herein.

        45.     As officer and director of a publicly owned company, Grenfell-Gardner had a duty

to disseminate accurate and truthful information, with respect to Teligent’s financial condition and

operations, and promptly correct any public statements issued by Teligent that had become

materially false or misleading.

        46.     Because of his position of control and authority as a senior officer and director,

Grenfell-Gardner was able to, and did, control the contents of the various reports, press releases,

and public filings that Teligent disseminated in the marketplace during the Class Period concerning

Teligent’s results of operations. Throughout the Class Period, Grenfell-Gardner exercised his

power and authority to cause Teligent to engage in the wrongful acts complained of herein.

Grenfell-Gardner, therefore, was a “controlling person” of Teligent within the meaning of §20(a)




                                                 12
         Case 1:19-cv-03354-VM Document 1 Filed 04/15/19 Page 13 of 17



of the Exchange Act. In this capacity, he participated in the unlawful conduct alleged that

artificially inflated the market price of Teligent common stock.

       47.     Grenfell-Gardner, therefore, acted as a controlling person of Teligent. By reason

of his senior management positions and being a director of Teligent, Grenfell-Gardner had the

power to direct the actions of Teligent and exercised same to cause the Company to engage in the

unlawful acts and conduct complained of herein. Grenfell-Gardner exercised control over the

general operations of Teligent and possessed the power to control the specific activities that

comprise the primary violations about which Plaintiff and the other members of the Class

complain.

       48.     By reason of the above conduct, Defendant Grenfell-Gardner is liable pursuant to

§20(a) of the Exchange Act for the violations committed by Teligent.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.      Declaring that the instant action may be maintained as a class action under Fed. R.

Civ. P. 23 and certifying Plaintiff as the Class Representative;

       B.      Awarding Plaintiff and the other members of the Class compensatory damages;

       C.      Awarding Plaintiff and the other members of the Class pre-judgment and post-

judgment interest, as well as reasonable attorneys’ fees, expert witness fees, and other costs and

disbursements; and

       D.      Awarding Plaintiff and the other members of the Class such other and further relief

as the Court may deem just and proper.




                                                 13
        Case 1:19-cv-03354-VM Document 1 Filed 04/15/19 Page 14 of 17



                                JURY TRIAL DEMANDED

      Plaintiff hereby demands a trial by jury.

DATED: April 15, 2019                       SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                             /s/ Thomas L. Laughlin, IV
                                            Thomas L. Laughlin, IV (TL-8888)
                                            Donald A. Broggi (DB-9661)
                                            Rhiana L. Swartz (RS-2332)
                                            Jeffrey P. Jacobson (JJ-6773)
                                            The Helmsley Building
                                            230 Park Avenue, 17th Floor
                                            New York, NY 10169
                                            Telephone: 212-223-6444
                                            Facsimile: 212-223-6334
                                            Email: tlaughlin@scott-scott.com
                                                    dbroggi@scott-scott.com
                                                    rswartz@scott-scott.com
                                                    jjacobson@scott-scott.com

                                            Attorneys for Plaintiff Mo-Kan Iron Workers
                                            Pension Fund




                                              14
            Case 1:19-cv-03354-VM Document 1 Filed 04/15/19 Page 15 of 17



        CERTIFICATION PURSUANT TO THE FEDERAL SECURITIES LAWS

       We, David Coleman and Donald Greenwell, III, hereby certify that the following is true

and correct to the best of our knowledge, information, and belief:

       1.       We are Trustees of the Mo-Kan Iron Workers Pension Fund (“Mo-Kan”) and duly

authorized to act on behalf of Mo-Kan.

       2.       We have reviewed the Complaint in this matter and authorize Scott+Scott

Attorneys at Law LLP to file the Complaint and lead plaintiff papers in this matter on behalf of

Mo-Kan.

       3.       Mo-Kan is willing to serve as a representative party on behalf of the purchasers of

Teligent, Inc. (“Teligent”) securities during the Class Period, including providing testimony at

deposition and trial, if necessary.

       4.       During the Class Period, Mo-Kan purchased and/or sold the security that is the

subject of the Complaint, as set forth in the attached Schedule A.

       5.       Mo-Kan did not engage in the foregoing transactions at the direction of counsel

nor in order to participate in any private action arising under the Securities Exchange Act of

1934 (the “Exchange Act”).

       6.       During the three-year period preceding the date of the signing of this

Certification, Mo-Kan has not sought to serve, or served, as a representative party or lead

plaintiff on behalf of a class in any private actions arising under the Exchange Act.

       7.       Mo-Kan will not accept any payment for serving as a representative party on

behalf of the Class beyond the pro rata share of any recovery, except for such reasonable costs

and expenses (including lost wages) directly relating to the representation of the Class as ordered

or approved by the Court.
Case 1:19-cv-03354-VM Document 1 Filed 04/15/19 Page 16 of 17
                                    Case 1:19-cv-03354-VM Document 1 Filed 04/15/19 Page 17 of 17




                       Schedule A
TELIGENT INC                                            Ticker:   TLGT       Cusip:     87960W104
Class Period: 05/02/2017 to 11/07/2017

MO-KAN Iron Workers Pension Fund                                 DATE        SHARES        PRICE
                                                      Purchases: 9/20/2017     10,374        $6.66
                                                      Sales:     11/7/2017      5,340        $2.96
